Citation Nr: 1211710	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-25 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from June 2004 to July 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In December 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a TBI.  


CONCLUSION OF LAW

The criteria for service connection of a TBI have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in December 2007.  

VA has obtained service medical records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The record indicates that the Veteran was scheduled for an examination but failed to report, and he has not provided an explanation for his failure to report.  When a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be evaluated based on the available evidence of record.  38 C.F.R. § 3.655(b).  Furthermore, the record indicates that the Veteran was asked to provide additional information about the in-service explosions so verification efforts could be performed, but he failed to respond.  The Veteran is responsible for providing pertinent evidence, which includes information, in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Accordingly, the Board must decide this matter on the current record. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran seeks service connection for a TBI.  He has reported exposure to approximately 12 explosions from improvised explosive devices during service, that he lost consciousness as a result of one of these explosions, and that he has subsequently had memory problems and headaches.  See, e.g., November 2007 claim; January 2007 VA treatment record.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment and examination records, to include the June 2006 post-deployment examination record, reflect no histories or findings suggestive of a TBI:  the Veteran denied a history of loss of consciousness in September 2005, a history of recent concussion in September 2005 and January 2006, and a history of head injury, memory loss, or amnesia in June 2006.  A May 2006 treatment record reflects a finding of "no evidence of head injury."  The Board acknowledges that the medical records reflect treatment for and history of headache.  The evidence does not contain any findings or histories suggesting that the headache was the result of exposure to an explosion or otherwise indicative of a TBI, however.  Thus, the Board finds the treatment for and history of headache is not per se evidence of a TBI.  

The post-service medical records do not reflect any diagnoses of TBI or status-post TBI or medical findings suggestive thereof.  

After review of the evidence, the Board finds service connection is not warranted for a TBI because there is no probative evidence of TBI.  The Board acknowledges that the Veteran is competent to report exposure to explosions in service.  The Veteran is not competent to diagnose himself with a TBI as a result of that exposure, however, and the competent evidence does not suggest that the Veteran had a TBI as a result of this exposure.  In this case, the service and post-service medical records document no findings or histories suggestive of TBI.  The Board acknowledges that the Veteran served as a medic during service.  The Board finds the Veteran's service as a medic does not render him competent to diagnose himself with a TBI, however:  the Veteran has provided no explanation for how he determined he had a TBI, and the evidence does not suggest that the Veteran had any specialized medical training, experience, or knowledge with respect to the brain or neurological system.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).   

 In sum, based on the absence of competent findings/histories indicative of TBI in service, the absence of a competent assessment of TBI, and the Veteran's failure to report for an examination, the Board finds service connection is not warranted.  


ORDER

Service connection for a TBI is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


